                                          Case 3:18-cv-01688-AGT Document 54 Filed 09/09/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5                                  UNITED STATES DISTRICT COURT

                                   6                                 NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     SCOTT JOHNSON,                                     Case No. 18-cv-01688-AGT
                                                        Plaintiff,
                                   9
                                                                                            ORDER STRIKING DEFENDANT’S
                                                 v.                                         ANSWER AND ENTERING DEFAULT
                                  10

                                  11     RATI, LLC,
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Defendant Rati LLC has stopped participating in this case, as demonstrated by the

                                  14   company’s failure to comply with the Court’s orders requiring it to retain substitute counsel and to

                                  15   show cause for failing to do so. See ECF Nos. 46, 50. Due to this noncompliance, the case is now

                                  16   at a standstill; for as the Court previously noted, Rati LLC, a limited liability company, cannot

                                  17   proceed pro se. See Civ. L.R. 3-9(b).

                                  18          When a corporate defendant fails to retain substitute counsel when ordered to do so, the

                                  19   Court may strike the defendant’s answer and enter its default. See Fed. R. Civ. P. 16(f),

                                  20   37(b)(2)(A) (district court may strike pleadings and enter default for failure to comply with pretrial

                                  21   order); Emp. Painters’ Tr. v. Ethan Enters., Inc., 480 F.3d 993, 998 (9th Cir. 2007) (district court

                                  22   did not abuse its discretion in entering default against corporate defendant “for failure to comply

                                  23   with local rules requiring representation by counsel”). The Court takes these actions here.

                                  24          Rati LLC’s answer, ECF No. 11, is stricken, and the Clerk of the Court is instructed to

                                  25   enter default against the company. By October 2, 2020, the plaintiff, Scott Johnson, shall file a

                                  26   motion for default judgment, which must address the Eitel factors. See Eitel v. McCool, 782 F.2d

                                  27   1470, 1471–72 (9th Cir. 1986). He must serve a copy of the motion on Rati LLC and file proof of

                                  28   service with the Court. If Johnson seeks to recover monetary damages or attorneys’ fees and
                                          Case 3:18-cv-01688-AGT Document 54 Filed 09/09/20 Page 2 of 2




                                   1   costs, he must submit evidence in support of such awards with his motion.

                                   2          IT IS SO ORDERED.

                                   3   Dated: September 9, 2020

                                   4
                                                                                                 ALEX G. TSE
                                   5                                                             United States Magistrate Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
